Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed on 10/1/2020 and 12/1/2020 was considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lee (US20150205070)-IDS REF.

    PNG
    media_image1.png
    600
    749
    media_image1.png
    Greyscale


Regarding claim 1, Lee teaches an optical imaging system comprising: a first lens (L11), a second lens (L12), a third lens (L13), a fourth lens (L14), a fifth lens (L21), a sixth lens (L22), and a seventh lens (L23) sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
wherein one or both surfaces of any one or any combination of any two or more of the first lens to the seventh lens are aspherical (paragraphs 46-50 and Table 1, 2, 5 and 6), and
two neighboring lenses (L21, L22) among the first lens to the seventh lenses are disposed to enable paraxial areas opposing surfaces of the two neighboring lenses to be bonded to each other (paragraphs 50-51 and figures 1 and 7; tables 1 and 5).
Regarding claim 2, the optical imaging system of claim 1, further comprising a stop (ST) disposed between the fourth lens and the fifth lens (see figure 1and 7).

a total refractive power of the fifth lens, the sixth lens, and the seventh lens disposed on an image side of the stop is positive (paragraph 50) - see figures 1 and 7.
Regarding claim 4, the optical imaging system of claim 1, wherein any one or any combination of any two or more of the first lens to the seventh lens is formed of glass (table 5).
Regarding claim 5, the optical imaging system of claim 1, wherein either one or both of an object side surface of the seventh lens and an image side surface of the seventh lens are aspherical (see table 1, 2, 5 and 6).
Regarding claim 6, the optical imaging system of claim 1, wherein an image-side surface (S11) of the fifth lens (L21) is bonded to an object-side surface of the sixth lens (L22)-see figures 1 and 7.
Regarding claim 7, the optical imaging system of claim 1, wherein the first lens (L11) has a meniscus shape in which image-side surfaces of the first lens is concave and the second lens has a meniscus shape in which the image side surface of the second lens is concave-see figures 1 and 7and tables 1 and 5.
Regarding claim 9, the optical imaging system of claim 1, wherein an image-side surface (S11) of the fifth lens (L21) is convex along an optical axis-see figure 1 and 7.
Regarding claim 10, the optical imaging system of claim 1, wherein an object-side surface of the sixth lens (L22) is concave along an optical axis-see figure 1 and 7.
Regarding claim 11, the optical imaging system of claim 1, wherein an object side surface of the seventh lens is convex along an optical axis and an image 
Regarding claim 12, Lee teaches an optical imaging system, comprising: 
a first lens (L11) having a negative refractive power; a second lens(L12) having a negative refractive power; a third lens(L13) having a negative refractive power; a fourth lens(L14) having a positive refractive power; a fifth lens(L21) having a positive refractive power; a sixth lens(L22) having a negative refractive power; and a seventh lens(L23) having a positive refractive power; wherein the first lens to seventh lens being sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system -see figure 1 and 7.
Regarding claim 13, the optical imaging system of claim 12, wherein either one or both of an object side surface of the seventh lens and an image side surface of the seventh lens is aspherical (see table 1, 2, 5 and 6).
Regarding claim 14, the optical imaging system of claim 12, wherein an object-side surface of the third lens (L13) is concave along an optical axis-see table 1 and 5.
Regarding claim 15, the optical imaging system of claim 12, wherein an object-side surface of the fourth lens (L14) is convex along an optical axis-see table 1 value S7 and table 5.
Regarding claim 16, the optical imaging system of claim 12, wherein an object side surface of the fifth lens (L21) is convex along an optical axis and an image side surface of the fifth lens is convex along the optical axis -see table 1 values S10, S11 and table 5.
Regarding claim 18, the optical imaging system of claim 12, wherein one or any combination of the first lens to the seventh lens is made of glass (Figure 7 and see table 5).
Claim(s) 1-3, 5, 6, 9-14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kawada Mayumi (JP2007164079).

    PNG
    media_image2.png
    338
    489
    media_image2.png
    Greyscale


Regarding claim 1, Kawada Mayumi teaches an optical imaging system comprising: a first lens (L1), a second lens (L2), a third lens (L3), a fourth lens (L4), a fifth lens (L5), a sixth lens (L6), and a seventh lens (L7) sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
wherein one or both surfaces of any one or any combination of any two or more of the first lens to the seventh lens are aspherical (figure 13), and
two neighboring lenses (L21, L22) among the first lens to the seventh lenses are disposed to enable paraxial areas opposing surfaces of the two neighboring lenses to be bonded to each other (figure 12 and 13).
Regarding claim 2, the optical imaging system of claim 1, further comprising a stop disposed between the fourth lens and the fifth lens (see figure 12).

a total refractive power of the fifth lens, the sixth lens, and the seventh lens disposed on an image side of the stop is positive (figure 13 ;+-+) - see also figure 12.
Regarding claim 5, the optical imaging system of claim 1, wherein either one or both of an object side surface of the seventh lens and an image side surface of the seventh lens are aspherical (figure 13).
Regarding claim 6, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (L5) is bonded to an object-side surface of the sixth lens (L6)-see figure 12-13.
Regarding claim 9, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (L5) is convex along an optical axis-see figure 12-13.
Regarding claim 10, the optical imaging system of claim 1, wherein an object-side surface of the sixth lens (L6) is concave along an optical axis-see figure 12-13.
Regarding claim 11, the optical imaging system of claim 1, wherein an object side surface of the seventh lens (L7) is convex along an optical axis and an image side surface of the seventh lens is convex along the optical axis-see figure 12-13.
Regarding claim 12, Kawada Mayumi teaches an optical imaging system, comprising: 
a first lens (L1) having a negative refractive power; a second lens(L2) having a negative refractive power; a third lens(L3) having a negative refractive power; a fourth lens(L4) having a positive refractive power; a fifth lens(L5) having a 
Regarding claim 13, the optical imaging system of claim 12, wherein either one or both of an object side surface of the seventh lens and an image side surface of the seventh lens is aspherical (see figure 13).
Regarding claim 14, the optical imaging system of claim 12, wherein an object-side surface of the third lens (L3) is concave along an optical axis-see figure 12.
Regarding claim 16, the optical imaging system of claim 12, wherein an object side surface of the fifth lens (L5) is convex along an optical axis and an image side surface of the fifth lens is convex along the optical axis -see figures 12-13.
	Regarding claim  17, the optical imaging system of claim 12, wherein an object side surface of the sixth lens (L6) is concave along the optical axis, and an image side surface of the sixth lens is concave along the optical axis (see figures 12-13).







Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Lin et al (US20170227733).

    PNG
    media_image3.png
    428
    612
    media_image3.png
    Greyscale


Regarding claim 1, Lin et al teaches an optical imaging system comprising: a first lens (112), a second lens (114), a third lens (116), a fourth lens (118), a fifth lens (122), a sixth lens (124), and a seventh lens (126) sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system,
wherein one or both surfaces of any one or any combination of any two or more of the first lens to the seventh lens are aspherical ( Table 2), and
two neighboring lenses (122, 124) among the first lens to the seventh lenses are disposed to enable paraxial areas opposing surfaces of the two neighboring lenses to be bonded to each other (see figure 1A).
Regarding claim 2, the optical imaging system of claim 1, further comprising a stop (S) disposed between the fourth lens and the fifth lens (see figure 1A).
Regarding claim 3,the optical imaging system of claim 2, wherein a total refractive power of the first lens, the second lens, the third lens, and the fourth lens disposed on an object side of the stop (S) is negative(paragraph 22), and

Regarding claim 5, the optical imaging system of claim 1, wherein either one or both of an object side surface of the seventh lens and an image side surface of the seventh lens are aspherical (see table 2).
Regarding claim 6, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (122) is bonded to an object-side surface of the sixth lens (124)-see figure 1A.
Regarding claim 7, the optical imaging system of claim 1, wherein the first lens (112) has a meniscus shape in which image-side surfaces of the first lens is concave and the second lens (114) has a meniscus shape in which the image side surface of the second lens is concave-see figure 1A.
Regarding claim 8, the optical imaging system of claim 1, wherein an image side surfaces of the third lens (116) is convex along the optical axis and the object side surface of the fourth lens is convex along an optical axis (see figures 1A).
Regarding claim 9, the optical imaging system of claim 1, wherein an image-side surface of the fifth lens (122) is convex along an optical axis-see figure 1A.
Regarding claim 11, the optical imaging system of claim 1, wherein an object side surface of the seventh lens (126) is convex along an optical axis and an image side surface of the seventh lens is convex along the optical axis-see figure 1A.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawada Mayumi (JP2007164079) in view of Lee (US20150205070).
Regarding claim 19, Kawada Mayumi teaches an optical imaging system, comprising: a first lens (L1) having a convex object-side surface along an optical axis (see figure 12); a second lens (L2) having a convex object-side surface along the optical axis (see figure 12); a third lens (L3) having a convex image side surface along the optical axis; a fourth lens (L4) having a concave convex object side surface along the optical axis; a fifth lens (L5); a sixth lens (L6); a seventh lens (L7); and the first lens to seventh lens being sequentially disposed in ascending numerical order along an optical axis from an object side of the optical imaging system toward an imaging plane of the optical imaging system, (see figure 12). Although Kawada Mayumi teaches the second lens having convex object side surface in another embodiment, Kawada Mayumi fails to specifically disclose a fourth lens having a convex object side surface along the optical axis

Regarding claim 20, Kawada Mayumi teaches the optical imaging system of claim 19, wherein the fifth lens(L5) has convex object-side and image-side surfaces along the optical axis,
wherein the sixth lens (L6) has concave object-side along the optical axis and a concave image-side surfaces along the optical axis,
wherein the seventh lens (L7) has convex object-side along the optical axis and a convex image-side surfaces along the optical axis, and
wherein the fourth lens, the fifth lens and the seventh lens each have a positive refractive power (figure 13). 
Regarding claim 21, see abstract and figure 13 of Kawada Mayumi. Also see Lee paragraphs 59 and 92.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 1-9 and 11-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10830997. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-21 are substantially equivalent to Patent claims 1-20 respectively.
Claims 1-7 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-21 of U.S. Patent No. 10185126. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 and 9-21 are substantially equivalent to Patent claims 1-7 and 9-21 respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kweon et al (US20100277816) teaches a seven lens imaging lens with --+-+-+ refractive power configuration. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330.  The examiner can normally be reached on Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH